TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-13-00804-CR



                             Kaitlyn Lucretia Ritcherson, Appellant

                                                   v.

                                    The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT
        NO. D-1-DC-11-302663, HONORABLE DAVID CRAIN, JUDGE PRESIDING



                                              ORDER


PER CURIAM

                Appellant Kaitlyn Lucretia Ritcherson filed her notice of appeal on December 3,

2013. Appellant’s brief on appeal was originally due on September 5, 2014. On counsel’s motion,

the deadline for filing was extended to December 4, 2014. We informed appellant’s counsel on

December 9 that appellant’s brief was overdue, and if we did not receive a satisfactory response by

December 19, a hearing before the trial court would be ordered. Appellant’s counsel has now filed

a second motion requesting that the Court extend the time for filing appellant’s brief an additional

45 days. We grant the motion for extension of time and order appellant to file a brief no later than

January 20, 2015. No further extension of time will be granted. Failure to comply with this order

will result in the referral of this case to the trial court for a hearing under Rule 38.8(b) of the Texas

Rules of Appellate Procedure.
              It is so ordered this 9th day of January, 2015.



Before Justices Puryear, Pemberton, and Field

Do Not Publish




                                                2